COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Finley Wright v. The State of Texas

Appellate case number:     01-13-00838-CR

Trial court case number: 1334182

Trial court:               174th District Court of Harris County

       Appellant’s counsel has filed a “Motion for Leave to Withdraw.” Because our opinion in
this appeal has issued, appellant’s “appeals are exhausted,” counsel has fulfilled his duty to
represent appellant, and we dismiss the motion as moot.
        We issued our opinion in this appeal on February 12, 2015. Once our opinion issues,
appointed counsel has the duty to inform appellant “of the result of the direct appeal and the
availability of discretionary review.” Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
1997). “But, because there is no right to counsel on discretionary review, the duty of counsel
ends there.” Id.; see TEX. CODE CRIM. PROC. ANN. arts. 1.051(d)(2), 26.04(j)(2) (Vernon Supp.
2014) (providing right to appointed counsel for eligible indigent defendant in Court of Criminal
Appeals if appeal is directly from trial court or petition for discretionary review has been
granted; requiring appointed counsel to represent defendant until “appeals are exhausted”); Ayala
v. State, 633 S.W.2d 526, 528 (Tex. Crim. App. 1982) (holding that appointed counsel has no
duty to file petition for discretion review on behalf of appellant). Therefore, although counsel
has a duty to inform appellant of our decision and that appellant has the right to file a petition for
discretionary review, counsel has fulfilled his duty to represent appellant in court proceedings.
       Accordingly, counsel’s motion is DISMISSED as moot.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: April 2, 2015